Case 2:20-cv-00012-JRS-MJD Document 52 Filed 08/18/20 Page 1 of 11 PageID #: 653



                             FILED
                     11:15 am, Aug 18, 2020
                      U.S. DISTRICT COURT
                    SOUTHERN DISTRICT OF INDIANA
                       Roger A.G. Sharpe, Clerk
Case 2:20-cv-00012-JRS-MJD Document 52 Filed 08/18/20 Page 2 of 11 PageID #: 654
Case 2:20-cv-00012-JRS-MJD Document 52 Filed 08/18/20 Page 3 of 11 PageID #: 655
Case 2:20-cv-00012-JRS-MJD Document 52 Filed 08/18/20 Page 4 of 11 PageID #: 656
Case 2:20-cv-00012-JRS-MJD Document 52 Filed 08/18/20 Page 5 of 11 PageID #: 657
Case 2:20-cv-00012-JRS-MJD Document 52 Filed 08/18/20 Page 6 of 11 PageID #: 658
Case 2:20-cv-00012-JRS-MJD Document 52 Filed 08/18/20 Page 7 of 11 PageID #: 659
Case 2:20-cv-00012-JRS-MJD Document 52 Filed 08/18/20 Page 8 of 11 PageID #: 660
Case 2:20-cv-00012-JRS-MJD Document 52 Filed 08/18/20 Page 9 of 11 PageID #: 661
Case 2:20-cv-00012-JRS-MJD Document 52 Filed 08/18/20 Page 10 of 11 PageID #: 662
Case 2:20-cv-00012-JRS-MJD Document 52 Filed 08/18/20 Page 11 of 11 PageID #: 663
